DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Dusan et al. (US Pub. 20140093091) discloses a hearing device adapted for being located at or in an ear of a user, or for being fully or partially implanted in the head of a user, the hearing device comprising an input unit for providing at least one electric input signal representing sound in an environment of the user, said electric input signal comprising a target speech signal from a target sound source and additional signal components, termed noise signal components, from one or more other sound sources, a noise reduction system for providing an estimate of said target speech signal, wherein said noise signal components are at least partially attenuated, and an own voice detector for repeatedly estimating whether or not, or with what probability, said at least one electric input signal, or a signal derived therefrom, comprises speech originating from the voice of the user, and wherein said hearing device is configured to provide that said noise signal components are identified during time segments wherein said own voice detector indicates that the at least one electric input signal, or a signal derived therefrom, originates from the voice of the user, or originates from the voice of the user with a probability above an own voice presence probability (OVPP) threshold value.  
However, Dusan fails to teach the combination of a hearing aid adapted for being located at or in an ear of a user, or for being fully or partially implanted in the head of a user, the hearing device comprising an input unit for providing at least one electric input signal representing sound in an environment of the user, said electric input signal comprising a target speech signal from a target sound source and additional signal components, termed noise signal components, from one or more other sound sources, a noise reduction system for providing an estimate of said target speech signal, wherein said noise signal components are at least partially attenuated, and an own voice detector for repeatedly estimating whether or not, or with what probability, said at least one electric input signal, or a signal derived therefrom, comprises speech originating from the voice of the user, wherein said hearing aid is configured to provide that said noise signal components are identified during time segments wherein said own voice detector indicates that the at least one electric input signal, or a signal derived therefrom, originates from the voice of the user, or originates from the voice of the user with a probability above an own voice presence probability (OVPP) threshold value, and the target sound source is an external speaker in the environment of the hearing aid user.
Regarding independent claim 13, the prior art of record, Dusan discloses a method of operating a hearing device adapted for being located at or in an ear of a user, or for being fully or partially implanted in the head of a user, the method comprising providing at least one electric input signal representing sound in an environment of the user, said electric input signal comprising a target speech signal from a target sound source and additional signal components, termed noise signal components, from one or more other sound sources, providing an estimate of said target speech signal, wherein said noise signal components are at least partially attenuated, repeatedly estimating whether or not, or with what probability, said at least one electric input signal, or a signal derived therefrom, comprises speech originating from the voice of the user, and identifying, by operation of said hearing device, said noise signal components during time segments wherein said own voice detector indicates that the at least one electric input signal, or a signal derived therefrom, originates from the voice of the user, or originates from the voice of the user with a probability above an own voice presence probability (OVPP) threshold value.  
However, Dusan fails to teach the combination of a method of operating a hearing aid adapted for being located at or in an ear of a user, or for being fully or partially implanted in the head of a user, the method comprising providing at least one electric input signal representing sound in an environment of the user, said electric input signal comprising a target speech signal from a target sound source and additional signal components, termed noise signal components, from one or more other sound sources, providing an estimate of said target speech signal, wherein said noise signal components are at least partially attenuated, repeatedly estimating whether or not, or with what probability, said at least one electric input signal, or a signal derived therefrom, comprises speech originating from the voice of the user, and identifying, by operation of said hearing aid, said noise signal components during time segments wherein said own voice detector indicates that the at least one electric input signal, or a signal derived therefrom, originates from the voice of the user, or originates from the voice of the user with a probability above an own voice presence probability (OVPP) threshold value, and wherein the target sound source is an external speaker in the environment of the hearing aid user.  The distinct features, as disclosed in independent claims 1 and 13 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654